Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 15, 2016

                                        No. 04-16-00253-CV

                                    GUADALUPE COUNTY,
                                         Appellant

                                                  v.

                WOODLAKE PARTNERS, INC. and Woodlake Partners, L.P.,
                                Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 11-1270-CV
                          The Honorable William Old, Judge Presiding


                                           ORDER
       On June 3, 2016, we ordered appellant to offer a reasonable explanation for filing a late
notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). “[A]ny plausible
statement of circumstances indicating that failure to file . . . was not deliberate or intentional, but
was the result of inadvertance, mistake, or mischance, [would] be accepted as a reasonable
explanation.” Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989); see also
Dimotsis v. State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.—San Antonio 1998, no pet.).
Any conduct short of deliberate or intentional noncompliance qualifies as inadvertence, mistake
or mischance, even if that conduct can also be characterized as professional negligence. Garcia,
774 S.W.2d at 670; Dimotsis, 966 S.W.2d at 657.

        Appellant timely responded to our order, stating that the error was because appellant’s
counsel was unaware that this appeal was accelerated and subject to the twenty-day deadline for
filing a notice of appeal under Rule 26.1(b) of the Texas Rules of Appellate Procedure. Instead,
appellant’s counsel believed the thirty-day deadline provided under Rule 26.1 applied and, in
good faith, calculated the deadline in accordance with Rule 26.1. The explanation is reasonable.
We, therefore, grant the motion for extension of time to file the notice of appeal and ORDER this
appeal retained on the court’s docket.

       We previously granted the court reporter an extension of time to file the reporter’s record.
The reporter’s record is due on June 30, 2016.
                                                    _________________________________
                                                    Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court